*369Respondent’s determination that petitioner violated a condition of his parole by resisting arrest is supported by a preponderance of the evidence (Executive Law § 259-i [3] [f] [viii]). Contrary to petitioner’s contention, the police had probable cause to believe that petitioner had committed a crime when they apprehended him, such that the arrest was lawful (People v Hollman, 79 NY2d 181, 185). We have reviewed petitioner’s other claims and find them to be without merit. Concur — Wallach, J. P., Ross, Nardelli, Williams and Mazzarelli, JJ.